DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on July 2, 2021.  Claims 1-6, 8-10, 12, 14-18, and 20-59 are pending in the application.
Status of Objections and Rejections
The rejection of claims 11 under 35 U.S.C. §112(d) and 13 under 35 U.S.C. §112(b) is obviated by Applicant’s cancellation.
The rejection of claims 45-46 under 35 U.S.C. §112(b) from the previous Office action is modified in view of Applicant’s amendments.
New grounds of rejection under 35 U.S.C. §103 and 112 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-10, 12, 14-18, 20-27, and 34-59 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the at least one capture zone” in lines 15, 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the capture zone.”
All subsequent dependent claims 2-6, 8-10, 12, 14-18, 20-27, and 34-59 are rejected due to their dependencies on or incorporation of rejected claim 1.
Claim(s) 12 and 45-46 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 12 recites “at least one capture zone that is located closest to the inlet port such that the area of the capture zone covers between 5% and 95% of the opening area of the inlet port,” which is the same limitation as recited in claim 1.
Claim 45 is an improper dependent claim because it depends on claim 13 that has been canceled.  Claim 46 is an improper dependent claim due to its dependency on claim 45.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For a compact prosecution, claims 45-46 will be examined as dependent on claim 21 in which “at least one capture electrode” is first introduced.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-10, 12, 14-16, 18, 20-23, 26-27, 34-49, 51-56, and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann (U.S. Patent Pub. 2015/0352544).
Regarding claims 1 and 34, Buermann teaches a cartridge (for claim 1; [0033] line 13: a fluidic cartridge) or a disposable cartridge (for claim 34; [0034] lines 11-12: in 
at least one inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing both reagent solution 606 and filler fluid 604 introduced into the channel 612), wherein the gap comprises at least one hydrophobic surface (Fig. 12: top substrate 608 and bottom substrate 610; [0070] lines 10-11: the first substrate and the second substrate may be coated with a hydrophobic material; thus being hydrophobic surface) and is configured to provide an electrowetting induced movement of a microfluidic droplet of input liquid ([0055] lines 1-3: the manipulation of droplets by a droplet actuator may be electrode mediated, e.g., electrowetting-mediated),
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 6: solution 606, e.g., reagent or sample solution) and a processing liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and the gap (Fig. 12; [0139] line 12: a device channel 612) comprises a capture zone (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet (Fig. 12: a volume 616; [0139] lines 16-18: the receiving cavity 614 is sized and shaped to hole a volume 616 of the solution 606 and is configured to receive the solution 606 from an away reservoir 624) by use of electrowetting force (Fig. 12; [0140] lines 1-3: droplets 618 may be formed from the larger volume 616 within the receiving cavity 614 and transported through the device channel 612; lines 16-18: electrodes 620, 622 may be activated/deactivated to form , and
the at least on capture zone is located closest to the inlet port (Fig. 12: as annotated, showing the capture zone located closest to the opening 613).

    PNG
    media_image1.png
    541
    955
    media_image1.png
    Greyscale

Buermann does not explicitly disclose the area of the at least one capture zone covers between 5% and 95% of the opening area of the inlet port.
However, Buermann teaches the area of the at least one capture zone may cover up to 100% of the opening area of the inlet port (Fig. 12: as annotated, showing the capture zone covering the whole opening area of the opening area of the opening 613).  Since the volume 616 of the solution 606 is formed from the assay reservoir 624 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by covering the opening area of the inlet port by the capture zone between 5% and 95% as claimed because the capturing process of the droplet (i.e., the volume 616) is a process with an increase in the covering area up to the 100% (i.e., from 0% to 100%) of the opening area of the inlet port to be covered by the capture zone as shown in Fig. 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 2, Buermann teaches a first part (Fig. 12; [0139] lines 8-9: a top or cover substrate 608) with the input port (Fig. 12; [0139] lines 12-13: the top substrate 608 has an opening 613) and a second part (Fig. 12; [0139] line 9: a bottom substrate 610) attached to the first part (Fig. 12; [039] lines 9-10: the top substrate 608 is mounted to the bottom substrate 610), such that the gap is formed between the first part and the second part (Fig. 12; [0139] lines 10-12: the top and bottom substrates 608,610 are separated by an operational gap that defines a device channel 612)



Regarding claim 4, Buermann teaches the gap is defined by a spacer that is arranged between the first part and the second part ([0052] lines 19-21: where multiple substrates are used, a spacer may be provided between the substrates to determine the height of the gap therebetween).

Regarding claims 5 and 38, Buermann teaches at least one electrode (for claim 5; Fig. 12: electrodes 622 and 620), for applying an electrowetting force to the microfluidic droplets ([0140] line16: electrodes 620, 622 to conduct electrowetting operations), and the at least one electrode is an electrode array (for claim 38; [0083] lines 11-12: the bottom substrate may include an array of electrodes).

Regarding claim 6, Buermann teaches an inlet channel (Fig. 12: the opening 613 and the interior wall of the receiving cavity 614 are deemed to be an inlet channel) for transferring the processing liquid from the inlet port to the gap (Fig. 12: showing the solution 606 transferred from the opening 613 to the channel 612).

Regarding claim 8, Buermann teaches the processing liquid (Fig. 12: solution 606) comprises a reagent liquid (Fig. 12; [0139] line 6: solutions 606, e.g., reagent or sample solutions).
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Buermann teaches the sample droplets was introduced into the channel 612 of the DF device 600, thus being capable of capturing the processing liquid containing the sample into the device channel.

Regarding claim 9, Feiglin teaches the cartridge configured to be operated with a carrier liquid that is a carrier liquid (Fig. 12; [0139] line 5: a filler fluid 604, here the filler fluid is deemed to be a carrier liquid).

Regarding claim 10, Buermann teaches the cartridge configured to receive the input liquid (Fig. 12: solution 606 and filler fluid 604), in which the carrier liquid (Fig. 12: filler fluid 604) sequentially and/or alternatingly encloses the processing liquid (Fig. 12: showing the filler fluid 604 sequentially and/or alternatingly encloses the droplets 618 of the solution 606).

Regarding claims 12, 22, and 43-44, Buermann discloses all limitations of claims 1 and 21 as applied to claims 1 and 21 respectively.  Buermann further discloses at 
Buermann does not explicitly disclose the area of the capture zone covers between 5% and 95% of the opening area of the inlet port (claims 12 and 22), or the area of the capture zone covers between 10% and 90% of the opening area of the inlet port (claim 43), or the area of the capture zone covers between 25% and 75% of the opening area of the inlet port (claim 44);
However, Buermann teaches the area of the at least one capture zone covers 100% of the opening area of the inlet port (Fig. 12: as annotated, showing the capture zone covering the whole opening area of the opening area of the opening 613).  Since the volume 616 of the solution 606 is formed from the assay reservoir 624 and received by the receiving cavity 614, there must be a formation and receipt (i.e., the capturing) process that the volume 616 increasing from covering the area of the bottom tip of the assay reservoir 624 to covering 100% of the opening area of the opening 613.  In other word, the area of the capture zone covers from 0% in the beginning of the formation to 100% after formation as shown in Fig. 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by covering the opening area of the inlet port by the capture zone between 5% and 95% or between 10% and 90% or between 25% and 75% as claimed because the capturing process of the droplet (i.e., the volume 616) is a process with an increase in the covering area up to the 100% (i.e., from 0% to 100%) of the opening area of the inlet port to be covered by the capture zone as shown in Fig. 12.  In the case where the claimed ranges "overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 14 and 47, Buermann teaches the cartridge configured to receive the processing liquid (Fig. 12: showing the cartridge has a device channel 612 receiving the solution 606) that comprises multiple parts (claim 14) or the multiple parts are parts of different compositions (claim 47), and to accumulate these parts for providing the microfluidic droplet ([0063] line 16: when droplets include beads; thus the droplet from the solution 606 at least includes reagent and beads, i.e., multiple parts, of different compositions).

Regarding claims 15 and 48, Buermann teaches the cartridge configured to receive at least one part of the processing liquid (Fig. 12: showing at least one part of solution 606 being received to form droplet 618).
The designation of “that comprises a volume that is insufficient for a transportation by electrowetting and/or that comprises a volume of less than 2 µl (claim 15) or less than 1.5 µl (claim 48)” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claims 16 and 49, Buermann teaches the cartridge configured to capture a microfluidic droplet (Fig. 12: showing droplet 618 is captured).
The designation of “a microfluidic droplet of less than 10 µl in volume (claim 16) or less than 3 µl in volume (claim 49)” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claims 18 and 51, Buermann teaches an electrowetting sample processing system (claim 18) (Fig. 1: fluidic system 102; [0034] lines 1-4: the fluidic systems utilize digital fluidics (DF), referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD)), or the electrowetting sample processing system is a biological sample processing system (claim 51) ([0009] line 2: for biological analysis), comprising a cartridge (according to claim 1; [0033] line 13: a fluidic cartridge) comprising:
at least one inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing droplets 618 of reagent 606 into the channel 612), wherein the gap comprises at least one hydrophobic 
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 6: solution 606, e.g., reagent or sample solution) and a processing liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and the gap (Fig. 12; [0139] line 12: a device channel 612) comprises a capture zone (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet (Fig. 12: a volume 616; [0139] lines 16-18: the receiving cavity 614 is sized and shaped to hole a volume 616 of the solution 606 and is configured to receive the solution 606 from an away reservoir 624) by use of electrowetting force (Fig. 12; [0140] lines 1-3: droplets 618 may be formed from the larger volume 616 within the receiving cavity 614 and transported through the device channel 612; lines 16-18: electrodes 620, 622 may be activated/deactivated to form droplets 618 from the larger volume 616 by electrowetting operations) and the gap further comprises a transfer zone (Fig. 12: as annotated) that is configured to provide a passage for the carrier liquid next to the microfluidic droplet, while processing liquid is captured in the capture zone (Fig. 12: showing the transfer zone is a passage for the filler fluid 604 next to the volume 616), and
the at least on capture zone is located closest to the inlet port (Fig. 12: as annotated, showing the capture zone located closest to the opening 613).

Buermann does not explicitly disclose the area of the at least one capture zone covers between 5% and 95% of the opening area of the inlet port.
However, Buermann teaches the area of the at least one capture zone covers 100% of the opening area of the inlet port (Fig. 12: as annotated, showing the capture zone covering the whole opening area of the opening area of the opening 613).  Since the volume 616 of the solution 606 is formed from the assay reservoir 624 and received by the receiving cavity 614, there must be a formation and receipt (i.e., the capturing) process that the volume 616 increasing from covering the area of the bottom tip of the assay reservoir 624 to covering 100% of the opening area of the opening 613.  In other word, the area of the capture zone covers from 0% in the beginning of the formation to 100% after formation as shown in Fig. 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by covering the opening area of the inlet port by the capture zone between 5% and 95% as claimed because the capturing process of the droplet (i.e., the volume 616) is a process with an increase in the covering area up to the 100% (i.e., from 0% to 100%) of the opening area of the inlet port to be covered by the capture zone as shown in Fig. 12.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).



Regarding claim 21, Buermann teaches at least one electrode (Fig. 12: electrodes 622 and 620) comprises at least one capture electrode (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet by use of electrowetting force ([0140] lines 16-18: electrodes 620, 622 may be activated/deactivated to form droplets 618 from the larger volume 616 by electrowetting operations).

    PNG
    media_image2.png
    541
    955
    media_image2.png
    Greyscale




Regarding claim 26, Buermann discloses all limitations of claim 18 as described to claim 18.  Buermann further disclose the electrowetting sample processing system comprise a detector (Fig. 1; [0069] line 6: a detector assembly 106).
The designation of “for monitoring the feed of the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use of the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Buermann is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 27, Buermann teaches a controller (Fig. 1; [0072] lines 1-2: a system controller 120).
The designation of “for operating the liquid feeder, independently and/or asynchronously from the operation of electrodes used for electrowetting” is deemed to be functional limitations in apparatus claims with regard to the intended use or the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  the device of Buermann is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 35, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation of claim 3 on which claim 35 depends, and not required in the prior art reference. 

Regarding claim 36, the designation of “the two parts of the cartridge are selected from the group consisting of a flexible part and a rigid part” is optional, i.e., an optional limitation of claim 4 on which claim 36 depends, and not required in the prior art reference. 

Regarding claim 37, Buermann teaches the second part is attached to a peripheral side structure of the first part (Fig. 12; [039] lines 9-10: the top substrate 608 is mounted to the bottom substrate 610; thus the substrate 610 must be attached to the substrate 610 at the peripheral side to be separated and form channel 612 between them).



Regarding claim 40, the designation of “wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation of claim 8 on which claim 40 depends, and not required in the prior art reference. 

Regarding claim 41, Buermann teaches the carrier liquid is an electrowetting filler liquid (Fig. 12: filler fluid 604).

Regarding claim 42, Buermann teaches the carrier liquid is a silicone oil ([0070] lines 15-16: the filler liquid may be an inert fluid, such as silicon oil).

    PNG
    media_image3.png
    541
    955
    media_image3.png
    Greyscale


Buermann does not explicitly disclose the area of the at least one capture electrode covers between 10% and 90% of the opening area of the inlet port (claims 45 and 55), or the area of the capture zone covers between 25% and 75% of the opening area of the inlet port (claim 46), or the area of the at least one capture electrode covers between 25% and 75% of the opening area of the inlet port (claim 46 and 56).
However, Buermann teaches the one of the at least one capture electrode located closest to the inlet port (Fig. 12: electrode 622) covers approximately 50-60% of the opening area of the inlet port (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by arranging the capture electrode covering the opening area of the inlet port at a certain percentage as claimed because the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV)(A).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claims 53-54, Buermann teaches the edge of the at least one capture electrode is arranged with an offset from the axis of flow of the inlet port (for claim 53; Fig. 12: as annotated) and the offset is at least a quarter of a largest diameter of the at least one capture electrode (for claim 54; Fig. 12: showing the offset of the electrode 622 is more than a quarter of its diameter).

Regarding claim 58, Buermann teaches the input liquid is the processing liquid and/or the carrier liquid (Fig. 12: showing the input liquid introduced to the device channel 612 includes the solution 606 and the filler fluid 604).

Regarding claim 59, Buermann teaches a droplet generator (Fig. 1; [0069] line 5: a liquid-transport assembly 104; [0081] lines 1-2: the liquid-transport assembly 104 includes a transport motor 117; lines 5-8: the transport motor 117 is configured to load liquids into the fluidic system 102; thus the liquid-transport assembly 104 is deemed to be a droplet generator because the loading liquid includes loading the formed droplets into the device channel).
Claim(s) 17 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann as applied to claim 1 above in view of Gleason (U.S. Patent Pub. 7,618,590).
Regarding claims 17 and 50, Buermann discloses all limitations of claim 1 as described to claim 1.  Buermann does not explicitly disclose the inlet port comprises a 
However, Gleason teaches a sample inlet well for introducing the sample to flow into the microfluidic channel (Fig. 7; Col. 8, lines 39-40).  Gleason teaches the inlet port (Fig. 7; Col. 8, line 31: the sample inlet well 40) comprises a sealing surface (Fig. 7: as annotated, the inner surface of the sample well seal 502) for a tube (Fig. 7: as annotated) to be inserted into the inlet port (Fig. 7: showing the tube being inserted into the sample inlet well 40), and the inlet port is funnel-shaped with an enlarged opening towards the tube to be inserted (Fig. 7: showing the sample inlet well 40 is funnel-shaped with the tube being inserted into the wider opening).

    PNG
    media_image4.png
    459
    322
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by incorporating a sealing surface for the tube being inserted into a funnel-shaped sample inlet well as .
Claim(s) 24-25 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann as applied to claim 18 above in view of Kiyama (U.S. Patent Pub. 2017/0198249).
Regarding claims 24 and 57, Buermann discloses all limitations of claim 18 as described to claim 18.  Buermann does not explicitly disclose a liquid input feeder that is operatively connected to the inlet port by a tube, for feeding the input liquid of predetermined volume to the inlet port (claim 24) or the tube is a flexible tube (claim 57).
However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid ([0025] lines 10-12).  Thus, Kiyama teaches a liquid input feeder (Fig. 1: liquid bottle 2) that is operatively connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube (Fig. 1: feed pipe 7), for feeding the input liquid of predetermined volume ([0028] lines 1-2: the liquid feeder 1 performs a predetermined amount of feeding) to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8), and the feel pipe is preferably a flexible resin material ([0041] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by connecting the liquid 

Regarding claim 25, Buermann and Kiyama disclose all limitations of claim 24 as described to claim 24.  Buermann does not explicitly disclose the liquid feeder is configured to provide as sequential feed.
However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by sequentially feeding using the liquid feeder as taught by Kiyama because simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Further, the designation of “configured to provide the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use of the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16, 18, 20-23, 26-27, 34-49, 51-56, and 58-59  have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues the office action combines features which are not directly interrelated (page 14, para. 6, lines 1-2) because Buermann teaches “digital fluidics” DF (Buermann, [0034]), not a cartridge that is placed into a droplet actuator (page 15, para. 1, lines 2-4).  This argument is unpersuasive because claim 1 is an apparatus claim, and the preamble “for use in an electrowetting sample processing system” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  Further, Buermann explicitly teaches the fluidic systems may also be referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD) ([0034] lines 1-4) and all structural limitations of the claimed invention, and thus the fluidic system of Buermann is deemed to be a cartridge for use in an electrowetting sample processing system.
Applicant argues that Buermann’s reservoir electrode fully covers the area of the opening area of the inlet port (page 15, section II and annotated Fig. 12).  This 
Applicant requested the Office to reconsider the obviousness rejections for “the inlet port comprises a sealing surface for a tube to be inserted into the inlet port” (claim 17), or “the inlet port is funnel-shaped with an enlarged opening towards the tube to be inserted” (claim 50) (page 18, para. 3), “a liquid input feeder that is operatively connected to the inlet port by a tube, for feeding the input liquid of predetermined volume to the inlet port” (claim 24), or “the tube is a flexible tube” (Claim 57) (page 18, para. 4).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (page 19, para. 2), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/MARIS R KESSEL/Primary Examiner, Art Unit 1795